COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       In re Fort Bend Independent School District

Appellate case number:     01-18-01113-CV

Trial court case number: 18-DCV-251366

Trial court:               434th District Court of Fort Bend County

        On August 5, 2019, relator, Fort Bend Independent School District, filed a supplemental
petition for writ of mandamus seeking to compel the respondent district judge to vacate his July
26, 2019 order appointing Scott West as a guardian ad litem in the underlying proceedings.

        With the petition, relator also filed an opposed “Motion for Expedited Consideration and
Temporary Relief on Fort Bend Independent School District’s Supplemental Petition for Writ of
Mandamus” seeking expedited consideration of this original proceeding and a temporary stay of
the respondent’s order appointing the guardian ad litem, pending disposition of the supplemental
mandamus petition. Relator’s motion contains the required certificate of compliance. See TEX. R.
APP. P. 52.10(a).

       Accordingly, the Court grants the relator’s motion and ORDERS that the respondent’s
July 26, 2019 order appointing a guardian ad litem is stayed. This stay is effective until the
supplemental petition in this Court is finally decided or this Court otherwise orders the stay lifted.
See TEX. R. APP. P. 52.10(b). Any party may file a motion for reconsideration of the stay. See TEX.
R. APP. P. 52.10(c).

        Finally, the Court requests a response to the supplemental petition for writ of mandamus
by the real party in interest, Scott West. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall
be filed within 5 days from the date of this order. See TEX. R. APP. P. 2, 52.4.

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                   x Acting individually      Acting for the Court

Date: August 5, 2019